YDCEL            ALDNBD
                                    ATTORNEY AND COUNSELOR

                             1 3D INDUSTRIAL BLVD., SUITE       1 1 D
                                          P.D.   BDX 4 5

                                 SUGAR LAND, TEXAS 774B7
                                 TELEPHONE:      (281)   24D-1492
      ALonso                       email: ydcelaw@adl.cdm
                                                                                 FILED IN
                                                                           1ST COURT OF APPEALS
                                                                              HOUSTON. TEXAS


                                       January 30, 2015                      FEB-2 2015
                                                                           CHRISTOPHER A PRINE
 Via Certified Mail,
 Return Receipt Requested                                                oumjQfin ,
Christopher A. Prine
Clerk, First Court of Appeals
First Court of Appeals
 301 Fannin Street
 Houston, Texas 77002-2066

        RE:           Appellant's Payment for Filing Fee in Cause Number 01-15-00091-CV,
                      Trial Court Case Number 2015-00749; Nueva Generacion Music Group,
                      Inc. v. Isidro Chavez Espinozap/k/a Espinoza Paz

Dear Mr. Prine,

       Enclosed please find the required filing fee of $195.00 to prosecute the appeal filed by
Nueva Generacion Music Group, Inc. on January 27, 2015. Thank you for your courtesies and
cooperation in this matter. Please do not hesitate to contact me if you have any questions.



                                                     Best Regards,




Enclosures - as noticed

cc:    Via First Class US Mail
       Xavier V. Chavez, Esq.
       25775 Oak Ridge Drive, Suite 120
       The Woodlands, Texas 773810
               YDCEL                  ALDNSD

               1 3D INDUSTRIAL BLVD., SUITE 1 ID;
                             P.D. BOX 4 5
                  SUGAR LAND, TEXAS 774B7
M O"   .   •




                 FORWARDING &            ADDRESS

                CDRRECTIQN REQUESTED

                         FILED IN
                  1STJSOURT OF APPEALS              Christopher A. Prine
                         STOW TEXAS                 Clerk, First Court of Appeals
                                                    First Court of Appeals
                    FEB ^2 2015                     301 Fannin Street
                 CHRISTOPHER \pR|NE                 Houston, Texas 77002-2066
                CLERK.



                                              "?T'003S06B39              «/'/;'///'#'»-»P/'»/i''^//'«/'«i/''IJ//ii''/'/)/'//'/''